NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ION GEOPHYSICAL CORPORATION,
Plaintiff-Cross Appellant, »
V.
SERCEL, INC.,
Defendan,t-Appellant.
2011-1035, -1056 _
Appeals from the United States District Court for the
Eastern District of Texas in case n0. 06-CV-0236, Judge
DaVid J. Fo1s0m.
ON MOTION
ORDER
Up0n consideration of the joint motion to voluntarily
dismiss these appea1s,
IT ls ORDERED THAT:
(1) The motion is granted

ION GEOPHYSlCAL V. SERCEL 2
(2) Each side shall bear their own costs.
FoR THE CoURT
APR 1 9 2011
/s/ J an Horbaly
D
ate J an Horbaly
Clerk
oct MattheW G. Reeves, Esq.
S
Gregory A. Castanias, Esq.
20
1ssUED As A MANDATE; APR 1 9 2011
§
FlLED
u.s.c0um oFAP en FOR
me FEoERAL zilRclil'r
APR 19 2011
|Al|$IBA|.¥
Cl.ElIl